

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
SERVICE AGREEMENT
 
This Service Agreement (“Agreement”), dated as of 9 May, 2008, is made by and
between IPG Laser GmbH, a German limited company having an office at
Siemensstrasse 7, 57299 Burbach Germany (the “Company”), and Evgeny Shcherbakov,
residing at Auf der Bracht 7, Burbach 57299 Germany, born on 20 June 1947
(“Executive”).  The Company and Executive are referred to jointly below as the
“Parties.”
 


WHEREAS, the Company and Executive previously entered into a service agreement
dated March 1, 2006 (the "Prior Agreement");
 
WHEREAS, the Corporation and Executive desire to amend and restate the Prior
Agreement; and
 
WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue his service as managing director on the terms conditions set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the services to be provided by Executive,
the mutual terms and conditions set forth below, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:
 
1.           Services.  Executive will provide services to the Company in the
position of managing director.  Executive will report to the Company’s majority
shareholder.  Executive’s primary responsibility will be managing the general
business and affairs of the Company, and performing related administrative
duties.  Executive will carry out such duties as shall be assigned from time to
time by the Company’s sole shareholder, subject to applicable laws, and ethical
duties.  During the Service Period (as defined below), Executive shall devote
Executive’s reasonable best efforts, energies and abilities and Executive’s full
business time, skill and attention to the business and affairs of the Company,
and shall act at all times according to the highest professional standards, for
the purpose of advancing the business of the Company.


2.           Term.  Subject to the Termination provisions below, Executive shall
provide services to the Company for a term commencing on the first day of the
fiscal quarter including the date of execution of this Agreement (the “Effective
Date”) and shall terminate at 5:00 pm E.S.T. on December 31, 2009 (the “Service
Period”); provided that, in the event of a "Change of Control" of  IPG Photonics
Corporation (as such term is defined in IPG Photonics Corporation’s  2006
Incentive Compensation Plan in effect on the Effective Date (the "Equity
Plan")), the Service Period automatically will be extended until the second
anniversary of the Change in Control.
 
Compensation.
 
(i)           Salary.  The Company shall pay Executive on a salary basis at a
monthly rate of €17,640 paid on the basis of a 14-month year for gross annual
base salary ("Base Salary") of two hundred and forty  six thousand,  nine
hundred and sixty EURO (€246,960) effective as of the Effective Date.  The
Company will pay Executive's Base Salary in equal installments in accordance
with the Company's standard payroll policies and schedule, subject to tax and
elective withholding and deductions.  Thereafter, the Board of Directors of IPG
Photonics Corporation, or such committee of the Board as is responsible for
setting the compensation of senior executive officers, shall review Executive's
performance and Base Salary annually in January of each year, in light of
competitive data, the Company's performance, and Executive's performance, and
determine whether to increase Executive's Base Salary on a prospective
basis.  The first review shall be in January 2009.  Such adjusted annual salary
then shall become Executive's "Base Salary" for purposes of this Agreement.
 
(ii)           Annual Bonus.  Executive will be eligible for an annual cash
bonus (the "Bonus"), based on performance, and calculated as a percentage of
Executive's Base Salary.
 
(iii)           Equity Compensation.  Executive will be eligible to participate
in any long-term incentive plans, and/or equity-based compensation plans
established or maintained by the Company for its senior executive officers or
employees, including, but not limited to, the Equity Plan.
 
4.           Benefits.
 
(i)           Executive shall be entitled to the extent eligible to participate
in any benefit plans as may be adopted and modified by the Company from time to
time, including without limitation health, dental and medical plans, life and
disability insurance, paid time off, holiday, and retirement plans.  The
benefits available to Executive shall be no less favorable than those available
to other executives at similar levels within the organization or to the
employees of the Company at the location where Executive works.  Benefits
provided under this Agreement shall be subject to the terms and conditions of
any applicable benefit plan, including any eligibility and vesting requirements,
as such plans may be in effect from time to time.
 
(ii)           Executive shall be entitled to four weeks vacation each
year.  The maximum number of accrued vacation hours that Executive can have at
any point in time is equal to the total vacation hours earned in the last twelve
months, plus one week of vacation carried over from the prior twelve months of
service.
 
(iii)           Executive shall have the right to a luxury class car which may
be also used for personal purposes.
 
5.           Other Activities.  The service of Executive shall be on a full-time
basis, but Executive may be an investor or otherwise have an interest in or
serve on the board of directors or advisory board to other businesses,
partnerships and entities so long as the other activities of Executive do not
materially interfere with the performance of Executive's duties to the Company,
and so long as such other activities do not cause Executive to violate the
Restrictive Covenants incorporated herein in Section 12 of this Agreement, and
so long as Executive discloses all such activities to the Chief Executive
Officer and the Board of Directors of IPG Photonics Corporation (the
“Board”).  Nothing in this provision or this Agreement limits or restricts
Executive's duties and obligations, including the duty of loyalty, that arise
under the law.
 
6.           Termination by the Company. The Company may terminate the Service
Period:
 
(i)           without Cause (as defined below) by giving Executive sixty (60)
days' prior written notice, or
 
(ii)           for Cause (as defined below).  "Cause" shall mean: (A) an act of
fraud, embezzlement or theft by Executive in connection with Executive's duties
or in the course of Executive's service to the Company; (B) Executive's
intentional wrongful damage to the property of the Company; (C) Executive's
intentional breach of Section 12 hereof while Executive remains in the employ of
the Company; (D) an act of Gross Misconduct (as defined below); or (E) a felony
conviction or a conviction for a misdemeanor involving moral turpitude; and, in
each case, the reasonable, good faith determination by the Board as hereafter
provided that any such act shall have been materially harmful to the
Company.  For purposes of this Agreement, "Gross Misconduct" shall mean a
willful or grossly negligent act or omission which has or will have a material
and adverse impact on the business or reputation of the Company, or on the
business of the Company's customers or suppliers as such relate to the
Company.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for "Cause" hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the independent directors of the Board then in office at a
meeting of the Board called and held for such purpose, finding that, Executive
has committed an act set forth above in this Section 6.  Nothing herein shall
limit Executive's right or Executive's beneficiaries' right to contest the
validity or propriety of any such determination. In addition, Executive's
service shall be deemed to have terminated for Cause if, based on facts and
circumstances discovered after Executive's service has terminated, the Board
determines in good faith after appropriate investigation that Executive
committed an act during the Service Period that would have justified a
termination for Cause. In addition, Executive’s service shall be deemed to have
terminated for Cause, if based on facts and circumstances discovered after
Executive’s service has terminated, the Board determines in reasonable good
faith, within one year after Executive’s service terminated, and after
appropriate investigation and an opportunity for Executive to be interviewed
(with or without counsel as Executive may determine) by a subcommittee of the
independent Board members or its representative, that Executive committed an act
during the Service Period that would have justified a termination for Cause.
 

 
7.           Termination by Executive.  Executive may terminate the Service
Period (i) by giving the Company sixty (60) days' prior written notice, or (ii)
for Good Reason (as defined below); provided, however, that in the event
Executive terminates the Service Period for Good Reason, Executive must give the
Company written notice of his intent to terminate for Good Reason within sixty
(60) days of the occurrence of the event that allegedly constitutes Good
Reason.  The Company shall have a right to cure the breach for a period of
thirty (30) days after notice from Executive of his intention to terminate for
Good Reason.  In the event of termination by notice under the preceding
subsection (i), the Company in its discretion may elect a termination date that
is earlier than the conclusion of the sixty (60) day notice period, but in the
event of such election the termination shall still be deemed a voluntary
termination by Executive under this Section.  "Good Reason" means the occurrence
of any of the following events without Executive's express written consent:
 
(a)           The material reduction of Executive's authorities, duties, or
responsibilities with the Company;
 
(b)           A material reduction by the Company of Executive's Base Salary,
other than a reduction approved by the Board that similarly applies to all
executive officers of the Company, provided that a reduction in Base Salary
shall not exceed more than 10% of then Base Salary;
 
(c)           A relocation of the offices of Executive to a place greater than
thirty-five (35) miles in distance from the current executive offices of the
Company in Burbach, Germany;
 
(d)           A material reduction in the budget over which Executive retains
authority; or
 
(e)           Any action or inaction that constitutes a material breach by the
Company of this Agreement.
 
The Company shall have no obligations to Executive after Executive's last day of
servive following termination of service under this Section, except as
specifically set forth in this Agreement or under any applicable plans, programs
or arrangements of
 
IPG Photonics Corporation including, without limitation, the its certificate of
incorporation or By-Laws, the Equity Plan and any agreements thereunder and the
indemnification agreement described in Section 13.
 
8.           Automatic Termination.  Notwithstanding the provisions of Section
2, Executive's service shall automatically terminate upon Executive's death or
Disability (as defined below).  Executive shall be deemed to have a "Disability"
for purposes of this Agreement if Executive is unable to substantially perform,
by reason of physical or mental incapacity, Executive's duties or obligations
under this Agreement, for a period of one hundred and eighty (180) consecutive
days in any 360-day period.  The Board shall determine, according to the facts
then available, whether and when the disability of Executive has occurred and
shall state that date of termination in the Notice of Termination.  Such
determination shall be made by the Board in the good faith exercise of its
reasonable discretion.
 
9.           Expiration of Agreement.  The Service Period shall terminate in
accordance with Section 2 if not earlier terminated pursuant to Section 6, 7 or
8.
 
10.           Certain Obligations of the Company Following Termination of the
Service Period.  Following termination of the Service Period under the
circumstances described below, the Company will pay to Executive the following
compensation and provide the following benefits in addition to any benefits to
which Executive may be entitled by law in full satisfaction and final settlement
of any and all claims and demands that Executive or the Company may have against
the other under this Agreement:
 
(i)           Termination of Service for Any Reason.  In the event of a
termination of the Service Period for any reason, the Company shall pay or
provide Executive (a) any unpaid Base Salary through the date of termination and
(b) any benefits (including, without limitation, any unused vacation accrued in
accordance with Section 4(ii)) accrued, earned or vested, and any unreimbursed
expenses incurred, up to and including the effective date of such termination to
which Executive may be entitled under the terms of any applicable arrangement,
plan or program (collectively, the "Accrued Amounts").
 
(ii)           Without Cause by the Company or for Good Reason by Executive.  In
the event that the Service Period is terminated by the Company without Cause
pursuant to Section 6(i) hereof or by Executive for Good Reason pursuant to
Section 7 hereof, Executive shall be entitled to the following payments:
 
(a)           The Accrued Amounts, as soon as practicable following the date of
termination;
 
(b)           Any bonus that has been actually earned as of or prior to the
termination date, but has not been paid, payable in a single lump sum as soon as
practicable following the date of termination;
 
(c)           A pro rata portion of the amount, if any, Executive would have
received pursuant to Section 3(ii) for the year in which Executive's service
terminated.  The Company shall determine what annual bonus, if any, Executive
would have earned had he been employed through the end of the applicable period
(the "Base Incentive Amount"), in accordance with the methods used to calculate
annual bonuses for the Company's other similarly-situated executives.  The pro
rata portion to be paid  pursuant to this paragraph shall be determined by
multiplying the Base Incentive Amount by a fraction, the numerator of which is
the number of days from the beginning of the applicable annual period in which
the termination occurred through the date of termination and the denominator of
which is 365.  Any payment due under this paragraph shall be paid at the time
payment is made to other similarly-situated executives of the Company; provided,
however, that such payment shall be made in a single lump sum payment no later
than the last day of the calendar year following the year in which Executive's
service terminates;
 
(d)           Continuing payments of Base Salary, payable in accordance with
regular payroll practices of the Company, for twelve months following the date
of termination;
 
(e)           Continued coverage under the Company's medical and dental plans
for twelve months following the date of termination.
 
In the event that the Service Period is terminated by the Company without Cause
pursuant to Section 6(i) hereof or by Executive for Good Reason pursuant to
Section 7 hereof, for purposes of determining the vested portions of Executive's
stock options and any other equity compensation awards granted on or after the
date hereof, Executive shall be deemed to have terminated service twelve (12)
months following the date of Executive's actual termination of service.
 
In the event that the Service Period is terminated by the Company without Cause
pursuant to Section 6(i) hereof or by Executive for Good Reason pursuant to
Section 7 hereof and such termination occurs within twenty-four (24) months
following a Change of Control (as defined in the Equity Plan), all stock options
and any other equity compensation awards granted on or after this date hereof
and held by Executive on the date of termination shall immediately vest and
become non-forfeitable.


(iii)           Termination by Executive Without Good Reason or by the Company
for Cause.  In the event the Service Period is terminated by Executive pursuant
to Section 7(i) hereof without Good Reason or by the Company pursuant to Section
6(ii) hereof for Cause, Executive shall be entitled to no further compensation
or other benefits under this Agreement except for the Accrued Amounts, payable
in a single lump sum as soon as practicable following the date of termination.
 
(iv)           Death; Disability.  In the event that the Service Period is
terminated by reason of Executive's death or for Disability, Executive or
Executive's estate, as the case may be, shall be entitled to the following
payments:
 
(a)           The Accrued Amounts, as soon as reasonably practicable following
the date of termination;
 
(b)           Any bonus that has been actually earned as of or prior to the
termination date, but has not been paid, payable in a single lump sum as soon as
practicable following the date of termination; and
 
(c)           The amount payable, if any, as determined pursuant to Section
10(ii)(c), at the time specified therein.
 
In the event that the Service Period is terminated by reason of Executive’s
death or for Disability, the treatment of any equity compensation awards held by
Executive shall be governed by the terms of the plan or agreement under which
such awards were granted.
 
(v)           Expiration.  In the event the Service Period terminates due to the
expiration of the Service Period and the Company does not offer Executive
continued service in the same or a substantially similar position as, or in a
higher position than, his position on the date of the expiration of the Service
Period, and at a compensation level that is the same or a substantially similar
to that in effect on the date of the expiration of the Service Period, Executive
shall be entitled to the following payments:
 
(a)           The Accrued Amounts, as soon as reasonably practicable following
the date of termination;
 
(b)           Any bonus that has been actually earned as of or prior to the
termination date, but has not been paid, payable in a single lump sum as soon as
practicable following the date of termination;
 
(c)           The amount payable, if any, as determined pursuant to Section
10(ii)(c) at the time specified therein; and
 
(d)           Continuing payments of Base Salary, payable in accordance with
regular payroll practices of the Company, for twelve months following the date
of termination.
 
Except as provided in Section 10(i), Executive shall not be entitled to payment
of the amounts described in this subsection (v) if the Company offers Executive
continued service in the same or a substantially similar position as, or in a
higher position than, his position on the date of expiration of the Service
Period, and at a compensation level that is the same or a substantially similar
to that in effect on the date of the expiration of the Service Period, and
Executive declines the offer.
 
(vi)           No Mitigation or Offset.  In the event of any termination of
Executive’s service under this Section 10, Executive shall be under no
obligation to seek other service or otherwise mitigate his damages, and there
shall be no offset against amounts due to Executive under this Agreement on
account of any remuneration or benefit attributable to any subsequent service
obtained by Executive.
 
11.           Nature of Payments.  Upon termination of service pursuant to
Sections 6, 7, 8 or 9, Executive will be released from any duties and
obligations to the Company set forth in this Agreement (except the duties and
obligations under the Restrictive Covenants and as set forth in Section 12
hereof) and the obligations of the Company to Executive under this Agreement
will be as set forth in Section 10.
 
12.           Restrictive Covenants.  In consideration of the benefits under
this Agreement, Executive has executed and delivered a Confidentiality,
Non-Competitive and Confirmatory Assignment Agreement, dated the date of this
Agreement (together with any similar or successor agreements, referred to herein
as the “Restrictive Covenants”) and Executive agrees that, as part of this
Agreement, Executive shall comply with the terms of the Restrictive
Covenants.  Notwithstanding Section 10(iii) of this Agreement, if (a) Executive
terminates service other than for Good Reason and, thus, is not entitled to the
payments and benefits under Section 10(ii) of this Agreement, and (b) (i)
Executive receives a written offer of employment during the Non-Competition
Period set forth in Section 2(a) of the Restrictive Covenant, or (ii) Executive
is not able to find suitable employment in his field in relation to his skills,
position and base salary, which employment  would not contravene Section 2(a) of
the Restrictive Covenant, after a good faith effort by Executive to search for
such employment, and (iii) the Company notifies Executive that it intends to
enforce the non-compete provisions of such Section 2(a) against Executive, then
the Company shall pay to Executive an amount equal to the semi-monthly amount of
the Executives’ Base Salary for each semi-monthly payroll period beginning (A)
on the effective date of the written offer of employment referred to above or
(B) during the period in which Executive is not able to find suitable
employment, and ending on the earliest to occur of (I) the end of the
Non-Competition Period set forth in such Section 2(a), or (II) the date as of
which Executive begins new employment with an employer, which employment would
not contravene Section 2(a) of the Restrictive Covenant.  For the avoidance of
doubt, the non-competition and other provision of the Restrictive Covenants in
all events shall continue to apply until the end of the Non-Competition Period
set forth in Section 2(a) of the Restrictive Covenant, regardless of the
Executive’s new employment with an employer that would not contravene Section
2(a) of the Restrictive Covenant, the subsequent termination of such employment
or any other event.


13.           Release.  Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement beyond Accrued Amounts shall only be
payable if Executive delivers to the Company a release of claims of Executive
occurring up to the release date, in the form attached hereto as Exhibit A,
within twenty-one (21) calendar days after presentation thereof by the Company
to Executive.  The Company shall present such release to Executive within thirty
(30) days of the date Executive’s service terminates.  Payment of the amounts
described in this Section shall commence no earlier than eight (8) days
following the date on which Executive delivers to the Company an executed and
enforceable release as described herein.
 
14.           Indemnification.  IPG Photonics Corporation shall maintain a
directors' and officers' liability insurance policy covering Executive on the
same basis as in effect for other senior executive employees, and shall provide
indemnity to Executive by a separate, written indemnification agreement.
 
15.           Notices.  Any and all notices provided for herein shall be in
writing and shall be delivered by certified mail, return receipt requested or in
person.  Notice shall be deemed to have been given when notice is received by
the party on whom the notice was served.  Notice to the Company shall be
addressed to the Company at its principal office, and notice to Executive shall
be addressed to Executive at Executive's last address as shown on the records of
the Company.
 
16.           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the substantive laws of the Commonwealth of
Massachusetts except that the social security insurance and mandatory statutory
provisions set forth under company law shall be governed by the laws of the
Federal Republic of Germany, without regard to its internal conflicts of law
provisions.
 
17.           Severability.  In the event that any provision of this Agreement
shall be determined to be invalid, illegal or otherwise unenforceable or
contrary to law or public policy, the enforceability of the other provisions in
this Agreement shall not affected thereby.
 
18.           Assignment.  Executive recognizes that this is an agreement for
personal services and that Executive may not assign this Agreement.  The
Agreement shall inure to the benefit of and be binding upon the Company's
successors and assigns.
 
19.           Entire Agreement/Amendment.  This Agreement and the Restrictive
Covenants referred to in Section 12 constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersedes any and all
other agreements, either oral or in writing (including the Prior Agreement),
among the Parties hereto with respect to the subject matter hereof.  This
Agreement may not be amended except by written agreement signed by both Parties.
 
20.           Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, and by the different Parties in separate counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement (and all signatures need not appear
on any one counterpart), and this Agreement shall become effective when one or
more counterparts has been signed by each of the Parties hereto and delivered to
each of the other Parties hereto.
 
21.           Waiver.  The failure of either of the Parties to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Agreement or any provision hereof or the right of either of the Parties to
enforce each and every provision of this Agreement.  No waiver of any breach of
any of the provisions of this Agreement shall be effective unless set forth in a
written instrument executed by the party against whom or which enforcement of
such waiver is sought, and no waiver of any such breach shall be construed or
deemed to be a waiver of any other or subsequent breach.
 
22.           Capacity.  Executive and the Company hereby represent and warrant
to the other that:  (i) Executive or the Company has full power, authority and
capacity to execute and deliver this Agreement, and to perform Executive's or
the Company's obligations hereunder; (ii) such execution, delivery and
performance will not (and with the giving of notice or lapse of time or both
would not) result in the breach of any agreements or other obligations to which
Executive or the Company is a party or Executive or the Company is otherwise
bound; and (iii) this Agreement is Executive's or the Company's valid and
binding obligation in accordance with its terms.
 
23.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of Executive's
service or the termination of that service (including, without limitation, any
claims of unlawful service discrimination whether based on age or otherwise)
shall, to the fullest extent permitted by law, be settled by arbitration in any
forum and form agreed upon by the parties or, in the absence of such an
agreement, under the auspices of the International Arbitration Association
("IAA") in Frankfurt/Main, Germany in accordance with the rules of the IAA
goverming dispute resolution of personal services, including, but not limited
to, the rules and procedures applicable to the selection of arbitrators.  In the
event that any person or entity other than Executive or the Employer may be a
party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity's
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 23 shall be specifically
enforceable.  Notwithstanding the foregoing, this Section 23 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 23.  Punitive
and consequential damages shall not be permitted as an award and each party
shall bear the fees and expenses of its own counsel and expert witnesses.
 
24.           Consent to Jurisdiction.  To the extent that any court action is
permitted consistent with or to enforce Section 23 of this Agreement, the
parties hereby consent to the jurisdiction of the Superior Court of the
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts.  Accordingly, with respect to any such court action,
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
 
25.           German Civil Code.  Executive shall be exempt from the
restrictions of § 181 of the German Civil Code, provided that Executive shall
first obtain the prior written consent of IPG Photonics Corporation with respect
to the transaction.
 
IN WITNESS WHEREOF, this Service Agreement has been duly executed:
 


 
/s/ Valentin P.
Gapontsev                                                                   /s/
Evgeny Shcherbakov                                                        
Valentin P.
Gapontsev                                                                                    Evgeny
Shcherbakov
Geschaftsfuhrer,
CEO                                                                                    
Managing Director
IPG Laser GmbH




IPG Photonics Corporation




/s/ Valentin P.
Gapontsev                                                                           
By: Valentin P. Gapontsev
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
RELEASE AND WAIVER AGREEMENT
 


 
This Release and Waiver Agreement ("Agreement") is entered into this _____ day
of ______________________, _____ by and between IPG Laser GmbH, a German company
(the "Company") and [insert executive name] (hereinafter "Executive").
 
WHEREAS, Executive's service with the Company is terminated effective
__________________, 20__ ("Termination Date") and the Company and Executive have
voluntarily agreed to the terms of this Agreement in exchange for severance
benefits under the Serviced Agreement between the parties effective [DATE], 2008
("Service Agreement"), to which Executive otherwise would not be entitled;
 
WHEREAS, accordingly the Company has determined that Executive will receive
severance pay if Executive executes and complies with the terms of this
Agreement; and
 
WHEREAS, Executive acknowledges that the consideration received by Executive
under the terms of this Agreement and the Service Agreement for the release and
waiver contained herein is in addition to any consideration the Company is
otherwise required to provide Executive.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:
 
1.           Severance.  In consideration for Executive's agreements contained
herein and Executive's compliance with Executive's continuing obligations under
the Service Agreement, including his obligations under Section 12, the Company
will pay Executive the applicable severance provided in Section 10 [Note—actual
agreement to specify the applicable subsections of Section 10(d)] of the Service
Agreement.  Except as specifically provided in this Agreement, the Service
Agreement and any applicable plans, programs or arrangements of the Company
including, without limitation, the Company’s certificate of incorporation or
By-laws, the Company’s 2006 Incentive Compensation Plan and any agreements
thereunder and the indemnification agreement dated ____ between the Company and
Executive (the “Indemnification Agreement”), Executive shall not be entitled to
any other payment, benefits or other consideration from the Company.


2.           Waiver and Release.  In consideration for the payments and benefits
to be provided to Executive as set forth herein and the Service Agreement,
Executive, himself and for any person or entity that may claim by him or through
him, including Executive's heirs, executors, administrators and assigns, hereby
knowingly, irrevocably, unconditionally and voluntarily waives, releases and
forever discharges the Company and each of its individual or collective past,
present and future parent, subsidiaries, divisions and affiliates, its and their
joint ventures and its and their respective directors, officers, associates,
employees, representatives, partners, consultants insurers, attorneys,
administrators, accountants, executors, heirs, and agents, and each of its and
their respective predecessors, successors and assigns and all persons acting by,
through or in concert with any of them (hereinafter collectively referred to as
"Releasees"), from any and all claims, causes of action or liabilities relating
to Executive’s service to the Company or the termination thereof, known or
unknown, suspected or unsuspected, arising from any omissions, acts or facts
that have occurred up until and including the date the Executive executes this
Agreement which have been or could be asserted against the Releasees, including
but not limited to:


(a)           causes of action or liabilities relating to Executive’s service to
the Company or the termination thereof arising under Title VII of the Civil
Rights Act, the Age Discrimination in Employment Act (the "ADEA"), the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the American with Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, the Illinois Human Rights Act, and the Delaware
General Companys Act as such Acts have been amended, and/or any other foreign,
federal, state, municipal, or local employment discrimination statutes
(including, but not limited to, claims based on age, sex, attainment of benefit
plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or


(b)           causes of action or liabilities related to Executive’s service
with the Company or the termination thereof arising under any other federal,
state, municipal, or local statute, law, ordinance or regulation; and/or


(c)           causes of action or liabilities relating to rights to or claims
for pension, profit-sharing, wages, bonuses or other compensation or benefits;
and/or


(d)           any other cause of action relating to Executive’s service to the
Company or the termination thereof including, but not limited to, actions
seeking severance pay, except as provided herein, actions based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, tort, personal injury, invasion of privacy, defamation,
discrimination, retaliation, promissory estoppel, fraud, violation of public
policy, negligence and/or any other common law, or other cause of action
whatsoever arising out of or relating to service to and/or separation from
service to the Company and/or any of the other Releasees.


Nothing herein shall limit or impede Executive's right to file or pursue an
administrative charge with, or participate in, any investigation before the
Equal Employment Opportunity Commission ("EEOC"), or any other local, state,
federal or foreign agency, and/or any causes of action which by law Executive
may not legally waive.  Executive agrees, however, that if Executive or anyone
acting on Executive's behalf, brings any action concerning or related to any
cause of action or liability released in this Agreement, Executive waives any
right to, and will not accept, any payments, monies, damages, or other relief,
awarded in connection therewith.


Nothing herein shall constitute a waiver or release of any of Executive’s rights
under this Agreement, any other applicable plans, programs or arrangements of
the Company including, without limitation, the Company’s certificate of
incorporation or By-laws, the Company’s 2006 Incentive Compensation Plan and any
agreements thereunder, or under the Indemnification Agreement.


Executive expressly waives the benefits of any statute or rule of law that, if
applied to this Agreement, would otherwise exclude from its binding effect any
claims against the Company not now known by Executive to exist.


3.           Nondisparagement.  Executive agrees that he will not directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement (whether oral or written) calculated or likely to have the
effect of undermining, disparaging or otherwise reflecting poorly upon the
Company or its good will, products or business opportunities, or in any manner
detrimental to the Company.  In addition, Executive agrees not to make any
disparaging remarks regarding any related, affiliated or subsidiary
organizations of the Company.  The Company agrees to use its reasonable best
efforts to cause its officers and directors not to, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement (whether oral or written) calculated or likely to have the effect of
undermining, disparaging or otherwise reflecting poorly upon Executive or in any
manner detrimental to Executive.


4.           Cause of Action. As used in this Agreement, the phrase "cause of
action" includes all claims, covenants, warranties, promises, agreements,
undertakings, actions, suits, counterclaims, causes of action, complaints,
charges, obligations, duties, demands, debts, accounts, judgments, costs,
expenses, losses, damages and liabilities, of whatsoever kind or nature, in law,
equity or otherwise.


5.           No Assignment of Causes of Action.  Executive represents and
warrants that he has not filed or caused to be filed against the Releasees any
claims, actions or lawsuits.  Executive further represents and warrants that he
has not sold, assigned, transferred, conveyed or otherwise disposed of to any
third party, by operation of law or otherwise, any claim of any nature
whatsoever relating to any matter covered by this Agreement.


6.           Representations of the Company.  The Company represents that it is
not presently aware of any cause of action that it or any of the other Releasees
have against Executive as of the date hereof.  The Company acknowledges that the
release granted by the Executive in Paragraph 2 above will be null and void in
the event the Company subsequently seeks to treat Executive’s termination of
service as “for Cause” under the last sentence of Section 6(ii)  of the Service
Agreement.


7.           Notice to Seek Counsel, Consideration Period, Revocation
Period.  Executive acknowledges that Executive has been advised in writing
hereby to consult with an attorney before signing this document and that
Executive has had at least twenty-one (21) days after receipt of this document
to consider whether to accept or reject this Agreement.  Executive understands
that Executive may sign this Agreement prior to the end of such twenty-one (21)
day period, but is not required to do so.  Under ADEA, Executive has seven (7)
days after Executive signs this Agreement to revoke it.  Such revocation must be
in writing and delivered either by hand or mailed and postmarked within the
seven (7) day period.  If sent by mail, it is requested that it be sent by
certified mail, return receipt requested to IPG Photonics
Corporation,   attention: General Counsel Office at 50 Old Webster Road, Oxford,
MA 01540.  If Executive revokes this Agreement as provided herein, it shall be
null and void and Executive shall not be entitled to receive the payments as
described in the first sentence of Paragraph 1 herein.  If Executive does not
revoke this Agreement within seven (7) days of signing it, this Agreement shall
become enforceable and effective on the seventh (7th) day after the Executive
signs this Agreement ("Effective Date").


8.           Governing Law; Disputes.  Except as provided in Section 23 of the
Service Agreement, or as provided below, jurisdiction and venue over disputes
with regard to this Agreement shall be exclusively in the courts of the State of
Massachusetts or the United States District Court for the District of
Massachusetts.  This Agreement shall be construed and interpreted in accordance
with and governed by the laws of the Federal Republic of Germany, without regard
to the choice of laws provisions of such laws.  The parties agree that any
action brought by a party to enforce or interpret this Agreement shall be
brought in a State or Federal Court sitting in Boston, Massachusetts; except
that an action by the Company to enforce its rights under Section 12 the Service
Agreement may also be brought in Executive's state of residency or any other
forum in which the Executive is subject to personal jurisdiction.  In addition,
Executive and the Company specifically consent to personal jurisdiction in the
State of Massachusetts for purposes of this Agreement.


9.           Amendment; Waiver.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and the Company.  This Agreement shall be
enforced in accordance with its terms and shall not be construed against either
party.


10.           Severability.  The parties agree that if any provision, section,
subsection or other portion of this Agreement shall be determined by any court
of competent jurisdiction to be invalid, illegal or unenforceable in whole or in
part and such determination shall become final, such provision or portion shall
be deemed to be severed or limited, but only to the extent required to render
the remaining provisions and portion of this Agreement enforceable.  This
Agreement as thus amended will remain in full force and effect and will be
binding on the parties and will be enforced so as to give effect to the
intention of the parties insofar as that is possible.  In addition, the parties
hereby expressly empower a court of competent jurisdiction to modify any term or
provision of this Agreement to the extent necessary to comply with existing law
and to enforce this Agreement as modified.


11.           Enforcement.  This Agreement may be pleaded as a full and complete
defense and may be used as the basis for an injunction against any action at law
or proceeding at equity, or any private or public judicial or non-judicial
proceeding instituted, prosecuted, maintained or continued in breach hereof.


12.           No Enlargement of Employee Rights. Executive acknowledges that,
except as expressly provided in this Agreement, any service or contractual
relationship between him and the Company is terminated, and that he has no
future service or contractual relationship with the Company other than the
contractual relationship created by this Agreement, the Service Agreement, any
other applicable plans, programs or arrangements of the Company including,
without limitation, the Company’s certificate of incorporation or By-laws, the
Company’s 2006 Incentive Compensation Plan and any agreements thereunder, and
the Indemnification Agreement.  The Company has no obligation, contractual or
otherwise, to employ or reemploy, hire or rehire, or recall or reinstate
Executive in the future with the Company.


13.           No Representations.  Executive represents that he has carefully
read and understands the scope and effect of the provisions of this
Agreement.  Executive has not relied upon any representations or statements made
by the Company that are not specifically set forth in this Agreement.


14.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original but both of which together will
constitute one and the same instrument.


15.           Withholding.  The Company shall withhold from any payments
otherwise due or payable hereunder any amounts required to be withheld in order
to comply with any federal, state, local or other income or other tax laws
requiring withholding with respect to compensation and benefits provided to
Executive pursuant to this Agreement.


16.           Successors and Assigns.  This Agreement binds and inures to the
benefit of Executive's heirs, administrators, representatives, executors,
successors and assigns, and the Company’s successors and assigns.


17.           Entire Agreement - Termination of Prior Agreements.  This
Agreement contains the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes any previous oral and written
agreements or representations relating to the subject matters herein, except for
the Service Agreement, any other applicable plans, programs or arrangements of
the Company including, without limitation, the Company’s certificate of
incorporation or By-laws, the Company’s 2006 Incentive Compensation Plan and any
agreements thereunder, and the Indemnification Agreement.


The undersigned hereby acknowledge and agree that Executive has carefully read
and fully understands all the provisions of this Agreement, has had an
opportunity to seek counsel regarding it and have voluntarily entered into this
Agreement by signing below as of the date(s) set forth below.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.


IPG Laser
GmbH                                                                                     EXECUTIVE


By:___________________________________                          ___________________________
Its:___________________________________